July 10, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                    CHRISTOPHER JAMES STARKS, Appellant

NO. 14-11-00848-CR                         V.

                          THE STATE OF TEXAS, Appellee


                        ________________________________

       This cause was heard on the transcript of the record of the court below. Having
considered the record, this Court holds that there was no error in the judgment. The
Court orders the judgment AFFIRMED.

      We further order this decision certified below for observance.
                                      MANDATE

                  The Fourteenth Court of Appeals
                                 NO. 14-11-00848-CR

Christopher James Starks, Appellant          Appealed from the 174th District Court of
                                             Harris County. (Tr. Ct. No. 1294911).
v.                                           Memorandum Opinion delivered by Justice
                                             McCally. Justices Frost and Busby also
The State of Texas, Appellee
                                             participating.

TO THE 174TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

       Before our Court of Appeals on July 10, 2012, the cause upon appeal to revise or
reverse your judgment was determined. Our Court of Appeals made its order in these
words:

       This cause was heard on the transcript of the record of the court below. Having
considered the record, this Court holds that there was no error in the judgment. The
Court orders the judgment AFFIRMED.

      We further order this decision certified below for observance.


        WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things have it duly recognized, obeyed, and executed.

      WITNESS, the Hon. Adele Hedges, Chief Justice of our Fourteenth Court of
Appeals, with the Seal thereof affixed, at the City of Houston,        .

                                                      CHRISTOPHER A. PRINE, Clerk